IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                    No. 14-273V
                                                               Filed: March 16, 2015
                                                               (Not to be published)

*************************
VIJAY DIVAKAR,                           *
                                         *
                   Petitioner,           *            Stipulation; Flu Vaccine;
      v.                                 *            Peripheral Neuropathy;
                                         *            Attorneys’ Fees & Costs
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
****************************
Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ for petitioner.
Claudia Ganghi, Esq., U.S. Dep’t. of Justice, Washington, DC for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Vijay Divaker [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on April 9, 2014. Petitioner alleges that he
suffered from peripheral neuropathy that was caused in fact by a flu vaccination he
received on October 15, 2013. See Stipulation, filed March 13, 2015, at ¶¶ 2, 4.
Further, petitioner alleges that he experienced residual effects of his injuries for more
than six months. Stipulation at ¶ 4. Respondent denies that the petitioner’s flu vaccine
caused petitioner’s alleged peripheral neuropathy, any other injury, or his current
disability. Stipulation at ¶ 6.

                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On March 13, 2015,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

              Respondent agrees to pay petitioner:

              a. A lump sum of $142,500.00 in the form of a check payable to petitioner,
                 Vijay Divaker. This amount represents compensation for all damages that
                 would be available under § 300aa-15(a); and

              b. A lump sum of $20,633.01 in the form of a check payable jointly to
                 petitioner and petitioner’s attorney, Andrew D. Downing Esq., for
                 attorneys’ fees and costs available under § 300aa-15(e); and, in
                 compliance with General Order #9, no out-of-pocket expenses were incurred
                 by petitioner in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.